Case 2:20-cv-00039-BMM Document 1-2 Filed 08/13/20 Page 1 of 12

STATEMENT REGARDING PROPRIETARY INFORMATION, INVENTIONS
ASSIGNMENT AND RESTRICTIVE COVENANT AGREEMENT

Attached to this statement is your copy of the NuVasive Proprietary Information,
Inventions Assignment and Restrictive Covenant Agreement (the “Agreement”).

Please take the time to review the Agreement carefully. It contains material restrictions
on your right to disclose or use, during or after your engagement with the Company, certain
information and technology learned by you during your engagement. Also, depending upon the
state in which you work, in exchange for the consideration described in the Agreement (which
may include, but is not limited to, your initial employment with the Company, your continuing
employment with the Company, and/or other valuable consideration), this Agreement may also
restrict your right to work for NuVasive competitors for a period of time following your
engagement. However, any such restrictions regarding post-employment competition will not be
enforced against NuVasive Shareowners who live in California.

NuVasive considers this Agreement to be very important to the protection of its business.
It intends to enforce the terms of the Agreement and to pursue, as appropriate, injunctions,
restraining orders, and money damages, should you violate the Agreement.

If you have any questions concerning this Agreement, NuVasive encourages you to
consult with an attorney. The employees and agents of NuVasive are not authorized to, and will
not, give you legal advice concerning this Agreement.

If you have read and understand the Agreement, and if you agree to its terms and
conditions, please return a fully executed copy of it to NuVasive, retaining one copy for yourself.
Case 2:20-cv-00039-BMM Document 1-2 Filed 08/13/20 Page 2 of 12

PROPRIETARY INFORMATION, INVENTIONS ASSIGNMENT AND
RESTRICTIVE COVENANT AGREEMENT

In consideration of my engagement by the Company, the compensation I (the
“Shareowner”) receive from the Company, and the Proprietary Information that will be entrusted
to me in my capacity as an employee or agent of the Company, and where permitted by the state
in which I perform the services subject to this Agreement, my continued engagement with
Company, I agree to certain restrictions placed by the Company on my use of information
belonging to the Company. I understand that, during the course of my work as an agent or
employee of the Company, I have had and will have access to Proprietary Information (a term
which is defined below) concerning the Company, its employees, its operations, its vendors and
its customers. I acknowledge that the Company has developed, compiled, and otherwise
obtained - often at great expense - this information and that this information has great value to
the Company’s business. I agree to hold in strict confidence all Proprietary Information and will
not disclose any Proprietary Information to anyone outside of the Company, as defined more
fully below.

I. DEFINITIONS
A. The “Company”

As used in this Agreement, the “Company” refers to NuVasive, Inc., a Delaware
Corporation with its headquarters in San Diego, California, and each of its subsidiaries or
affiliated companies, their successors and assigns. I recognize and agree that my obligations
under this Agreement and all terms of this Agreement apply to me regardless of whether I am
employed by (or serve as an agent for) or work for NuVasive, Inc. or any of its subsidiaries,
affiliates, successors or assigns, including, but not limited to, Impulse Monitoring, Inc.

B. “Proprietary Information”: Definition and Ownership

I understand that the Company possesses and will possess Proprietary Information which
is important to its business. For purposes of this Agreement, “Proprietary Information” is
information that was, is or will be developed, created, or discovered by or on behalf of the
Company, or which became or will become known by, or was or is conveyed by a third party to
the Company, which is not generally known by the public or within the industry, and which has
commercial value in the Company’s business or the business of a third party disclosing such
information.

“Proprietary Information” includes, but is not limited to, the following (whether or not
patentable, copyrightable, or registrable under any intellectual property laws or industrial
property laws in the United States or elsewhere): information about research, development,
experiments, databases, database criteria, user profiles, clinical investigations, clinical trials,
trade secrets, designs, methodologies, technology, know-how, processes, data, ideas, techniques,
inventions, product specifications, manufacturing processes, compositions, features and modes
of operation, internal documentation, technical, business, financial, client, marketing, and
product development plans, forecasts, other employees’ positions, skill levels, duties,

Rev. 1/22/13 Shareowner Initials VA
Case 2:20-cv-00039-BMM Document 1-2 Filed 08/13/20 Page 3 of 12

compensation and all other terms of their employment (except to the extent disclosure is
permitted by law), client and supplier lists, contacts at or knowledge of clients or prospective
clients of the Company, and other information concerning the Company’s or its clients’ actual or
anticipated products or services, business, research or development, or any information which is
received in confidence by or for the Company from any other person unless (i) the information is
or becomes publicly known through lawful means; (ii) the information was rightfully in my
possession or part of my general knowledge prior to my engagement by the Company as
specifically identified and disclosed by me in Exhibit “A”; or (iii) the information is disclosed to
me without confidential or proprietary restriction by a third party who rightfully possesses the
information (without confidential or proprietary restriction). I understand that my engagement
creates a relationship of confidence and trust between me and the Company with respect to
Proprietary Information, and that the Company agrees to share its Proprietary Information with
me in direct reliance upon my acceptance of the covenants and obligations in this Agreement.

All Proprietary Information and all title, patents, patent rights, copyrights, trade secret
rights, trademarks, trademark rights, and other intellectual property and rights anywhere in the
world (collectively “Rights”) in connection therewith shall be the sole property of the Company.
I hereby assign to the Company any Rights I may have or acquire in Proprietary Information.

C. “Company Materials”

I understand that the Company possesses or will possess “Company Materials” which are
important to its business. For purposes of this Agreement, “Company Materials” are
documents or other media, including those solely in electronic form, or tangible items that
contain or embody Proprietary Information or any other information concerning the business,
operations or plans of the Company, whether such documents, media or items have been
prepared by me or by others.

“Company Materials” include, but are not limited to, blueprints, drawings, photographs,
charts, graphs, notebooks, customer lists, computer disks, tapes or printouts, recordings and other
printed, typewritten or handwritten documents, sample products, prototypes and models.

I. OBLIGATIONS TO PROTECT PROPRIETARY INFORMATION

I represent and warrant that from the time of my first contact or communication with the
Company, I have held in strict confidence all Proprietary Information and have not disclosed any
Proprietary Information to anyone outside of the Company, or used, copied, published, or
summarized any Proprietary Information except to the extent necessary to carry out my
responsibilities as an employee or agent of the Company.

At all times, both during my engagement by the Company and after its termination, I will
(a) keep in confidence and trust and will not disclose any Proprietary Information except to other
Company employees, agents and representatives who need to know, or to third parties who are
bound by written confidentiality agreements to the extent necessary to carry out my
responsibilities as an employee or agent of the Company and in a manner consistent with any

Rev. 1/22/13 Shareowner Initials VA
Case 2:20-cv-00039-BMM Document 1-2 Filed 08/13/20 Page 4 of 12

such third party confidentiality agreements, and (b) use Proprietary Information only for the
benefit of the Company.

Til. MAINTENANCE AND RETURN OF COMPANY MATERIALS

All Company Materials are and shall be the sole property of the Company. I agree that
during my engagement by the Company, I will not remove any Company Materials from the
business premises of the Company or deliver any Company Materials to any person or entity
outside the Company, except as I am required to do in connection with performing the duties of
my engagement. I further agree that, immediately upon the termination of my engagement by
me or by the Company for any reason, or during my engagement if so requested by the
Company, I will return all Company Materials (including those materials solely in an electronic
form), apparatus, equipment and other physical property, or any reproduction of such property,
excepting only (i) my personal copies of records relating to my compensation; (ii) my personal
copies of any materials previously distributed generally to stockholders of the Company; and (iii)
my copy of this Agreement.

IV. DISCLOSURE OF INVENTIONS TO THE COMPANY

As used in this Agreement, “Inventions” means any work of authorship, discovery,
improvement, invention, design, graphic, source, HTML and other code, trade secret,
technology, algorithms, computer program or software, audio, video or other files or content,
idea, design, process, technique, formula or composition, know-how and data, whether or not
patentable or copyrightable. I agree to maintain adequate and current written records and
promptly disclose in writing to my immediate supervisor or as otherwise designated by the
Company, all Inventions made, discovered, conceived, reduced to practice or developed by me,
either alone or jointly with others, during the term of my engagement.

I will also disclose to the Senior Vice President of Global Human Resources of the
Company, or another Company officer, designated by the President of the Company, all
Inventions made, discovered, conceived, reduced to practice, or developed by me, either alone or
jointly with others, within six (6) months after the termination of my engagement with the
Company which resulted, in whole or in part, from my prior engagement by the Company. Such
disclosures shall be received by the Company in confidence (to the extent such Inventions are
not assigned to the Company pursuant to Section V below) and do not extend the assignment
made in Section V below. I will not disclose Inventions covered by this Section IV to any
person outside the Company unless I am requested to do so by management personnel of the
Company.

V. OWNERSHIP OF INVENTIONS
A. Generally

I agree that all Inventions which I make, conceive, reduce to practice or develop (in
whole or in part, either alone or jointly with others) during my engagement shall be the sole
property of the Company, to the maximum extent permitted by law, and I hereby assign such

Rev. 1/22/13 Shareowner Initials VA
Case 2:20-cv-00039-BMM Document 1-2 Filed 08/13/20 Page 5 of 12

Inventions and all Rights therein to the Company. No assignment in this Agreement shall extend
to Inventions that I have developed entirely on my own time without using the Company’s
equipment, supplies, facilities, or Proprietary Information except for those inventions that either
(i) relate at the time of conception or reduction to practice of the invention to the Company’s
business, or actual or demonstrably anticipated research or development of the Company or
(ii) result from any work that I performed for the Company. I will advise the Company promptly
in writing of any inventions that I believe meet the foregoing criteria and are not otherwise
disclosed on Exhibit A.

B. Works Made for Hire

The Company shall be the sole owner of all Rights, title and interest in Inventions. I
further acknowledge and agree that such Inventions, including, without limitation, any computer
programs, programming documentation, and other works of authorship, are “works made for
hire” for purposes of the Company’s rights under copyright laws. To the extent that any
Inventions may not be considered a “work made for hire”, I hereby assign to the Company such
Inventions and all Rights therein, except Inventions the assignment of which is excluded in
Section V.A., above.

Cc. License

If any Inventions assigned hereunder are based on, or incorporated into, or are
improvements or derivatives of, or cannot be reasonably made, used, reproduced and distributed
without using or violating, technology or rights owned or licensed by me and not assigned
hereunder, I hereby grant the Company a perpetual, worldwide, royalty-free, non-exclusive and
sub-licensable right and license to exploit and exercise all such technology and rights in support
of the Company’s exercise or exploitation of any assigned Inventions (including any
modifications, improvements and derivatives thereof).

D. List of Inventions

I have attached hereto as Exhibit “A” a complete list of all existing Inventions to which I
claim ownership as of the date of this Agreement and that I desire to specifically clarify are not
subject to this Agreement, and I acknowledge and agree that such list is complete. If no such list
is attached to this Agreement, or if Exhibit A is attached and is blank, I represent that I have no
such Inventions at the time of signing this Agreement.

E. Cooperation

I agree to perform, during and after my engagement, all acts deemed necessary or
desirable by the Company to permit and assist it in further evidencing and perfecting the
assignments made to the Company under this Agreement and in obtaining, maintaining,
defending and enforcing Rights in connection with such Inventions and improvements thereto in
any and all countries. Such acts may include, but are not limited to, execution of documents and
assistance or cooperation in legal proceedings. I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents, as my agents and attorney-in-fact to act for

Rev. 1/22/13 Shareowner Initials VA
Case 2:20-cv-00039-BMM Document 1-2 Filed 08/13/20 Page 6 of 12

and on my behalf and instead of me, to execute and file any documents, applications or related
findings and to do all other lawfully permitted acts to further the purposes set forth above in this
Subsection E, including, without limitation, the perfection of assignment and the prosecution and
issuance of patents, patent applications, copyright applications and registrations, trademark
applications and registrations or other rights in connection with such Inventions and
improvements thereto with the same legal force and effect as if executed by me.

F, Assignment or Waiver of Moral Rights

Any assignment of copyright hereunder (and any ownership of a copyright as a work
made for hire) includes all rights of paternity, integrity, disclosure and withdrawal and any other
rights that may be known as or referred to as “moral rights” (collectively “Moral Rights”). To
the extent such Moral Rights cannot be assigned under applicable law and to the extent the
following is allowed by the laws in the various countries where Moral Rights exist, I hereby
waive such Moral Rights and consent to any action of the Company that would violate such
Moral Rights in the absence of such consent.

VIL Non-solicitation of Shareowners

I understand that during my engagement with the Company, I will have access to and
obtain knowledge of the Company’s Proprietary Information (including as defined herein), and
that the Company will be irreparably harmed if I were to use that Proprietary Information -
whether directly or indirectly - to the detriment of the Company, and its actual or potential
business and/or human resources. Therefore, I agree that during the term of my engagement and
for one (1) year thereafter, I will not induce or influence, or seek to induce or influence, any
person who is employed or engaged by the Company (as an agent, employee, independent
contractor, or in any other capacity), or any successor thereto, with the purpose of obtaining such
person as an employee or independent contractor for a business competitive with the Company,
or causing such person to terminate his or her employment, agency or relationship with the
Company, or any successor thereto.

VI. Non-competition (Not Applicable to California Based
Shareowners)

In order to protect the Company’s Proprietary Information and trade secrets, and the
valuable goodwill developed by the Company, I agree that during the course of my engagement
and for a period of one (1) year immediately following the termination of my relationship with
the Company for any reason, whether with or without good cause or for any or no cause, I will
not, without the prior written consent of the Company, (i) serve as a partner, employee,
consultant, officer, director, manager, agent, associate, investor, or otherwise for, (ii) directly or
indirectly, own, purchase, organize or take preparatory steps for the organization of, or (iii)
build, design, finance, acquire, lease, operate, manage, invest in, work or consult for or otherwise
affiliate myself with, any Conflicting Organization. A Conflicting Organization is any person or
organization that is engaged in, or about to be engaged in, research on, consulting regarding, or
development, production, marketing or selling of any product, process, invention or service,
which resembles, competes with, or replaces a product, process, machine, invention or service

Rev. 1/22/13 Shareowner Initials VA
Case 2:20-cv-00039-BMM Document 1-2 Filed 08/13/20 Page 7 of 12

upon which I shall have worked or about which I became knowledgeable as a result of my
relationship with the Company, and whose use or marketability could be enhanced by the
application of Proprietary Information to which I shall have had access during such relationship.

Furthermore, if at any time during the last twelve (12) months of my employment with
the Company I am employed as a Neurophysiologist, Regional Manager, Senior Regional
Manager, Spine Associate, Spine Specialist, Senior Spine Specialist, Area Business Manager,
Sales Director, Senior Sales Director, Market Development Manager, Senior Market
Development Manager, Director of Market Development, Senior Director of Market
Development, Area Vice President or Senior Vice President of Sales (or any substantially similar
position to those listed above) the following clarifications to the above-described post-
employment restrictions shall apply:

Based on my position and the exposure to the Company’s Proprietary Information and
trade secrets that I was afforded in that position, and the valuable goodwill developed by the
Company, to which I was exposed and able to take advantage of in performing my duties, I agree
that the above-described restrictions in this Section VII shall be limited only to the Customers,
for which I, or any shareowner, distributor or employee or independent contractor of any
distributor under my direct or indirect supervision, was assigned responsibility for by the
Company, participated in sales calls and/or marketing efforts on behalf of the Company, and/or
covered medical procedures on behalf of Company, during the last twelve months of my
employment with Company. For purposes of this Section VII, “Customer” refers to hospitals
(including but not limited to surgery centers and other healthcare institutions and_ their
employees), payers (including but not limited to insurance companies and third party billers) and
physicians (or other health care practitioners including but not limited to the employees of any
surgeon or other healthcare practitioners) who use, order or approve the use or ordering of
Company products or services.

By accepting the engagement contemplated hereby, I represent and agree that
performance of my duties for the Company does not (and will not) create a conflict with any
other contractual obligations or restrictions applicable to me.

I acknowledge that I will derive significant value from the Company’s agreement herein
to provide me with that Proprietary Information necessary for me to optimize the performance of
my duties to the Company. I further acknowledge that my fulfillment of the obligations
contained in this Agreement, including, but not limited to, my obligation neither to disclose nor
to use the Company’s Proprietary Information other than for the Company’s exclusive benefit
and my obligation not to compete contained above, is necessary to protect the Company’s
Proprietary Information and, consequently, to preserve the value and goodwill of the Company.
I further acknowledge the time, geographic and scope limitations of my non-competition
obligations are reasonable, especially in light of the Company’s desire to protect its Proprietary
Information, and that I will not be precluded from gainful employment if I am obligated not to
compete with the Company during the period and with the limitations described above.

The restrictive covenants contained above shall be construed as a series of separate
covenants, one for each geographic area in which I may perform services following my

Rev. 1/22/13 Shareowner Initials VA
Case 2:20-cv-00039-BMM Document 1-2 Filed 08/13/20 Page 8 of 12

engagement with the Company. Each such separate covenant shall be deemed identical in terms
to the covenant contained above. If, in any judicial proceeding, a court refuses to enforce any of
such separate covenants (or any part thereof), then such unenforceable covenant (or such part)
shall be eliminated from this Agreement to the extent necessary to permit the remaining separate
covenants (or portions thereof) to be enforced. In the event the provisions of the above non -
competition covenant are deemed to exceed the time, geographic or scope limitations permitted
by applicable law, then such provisions shall be reformed to the maximum time, geographic or
scope limitations, as the case may be, then permitted by such law.

VHI. COMPANY AUTHORIZATION FOR PUBLICATION

Prior to my submitting, or disclosing for possible publication or general dissemination
outside the Company (such as through public speaking engagements or literature), any material
prepared by me that incorporates information that concerns the Company’s business or
anticipated research, I agree to deliver a copy of such material to an officer of the Company for
his or her review. Within twenty (20) days following such submission, the Company agrees to
notify me in writing whether the Company believes such material contains any Proprietary
Information or Inventions, and I agree to make such deletions and revisions as are reasonably
requested by the Company to protect its Proprietary Information and Inventions. I further agree
to obtain the written consent of the Company prior to any review of such material by persons
outside the Company.

IX. FORMER EMPLOYER INFORMATION

I represent that my performance of all the terms of this Agreement and as an employee or
agent of the Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by me in confidence or in trust prior to my
engagement by the Company, and I will not disclose to the Company or induce the Company to
use any confidential or proprietary information or material belonging to any previous employers
or others. I have not entered into and I agree I will not enter into any agreement, either written or
oral, in conflict herewith or in conflict with my engagement with the Company. I further agree
to conform to the rules and regulations of the Company.

X.AT-WILL ENGAGEMENT

I agree and understand that engagement with the Company is “at-will,” meaning that it is
not for any specified period of time and can be terminated by me or by the Company at any time,
with or without advance notice, and for any or no particular reason or cause. I agree and
understand that it also means that all my duties and responsibilities, compensation, as well as the
Company’s personnel policies and procedures, may be changed at any time by the Company. I
understand and agree that nothing about the fact or the content of this Agreement is intended to,
nor should be construed to, alter the at-will nature of my engagement with the Company.

XI. SEVERABILITY

Rev. 1/22/13 Shareowner Initials VA
Case 2:20-cv-00039-BMM Document 1-2 Filed 08/13/20 Page 9 of 12

If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provisions shall be modified to the minimum extent necessary to comply
with applicable law and the intent of the parties. If any provision of this Agreement, or
application of it to any person, place, or circumstances, shall be held by a court of competent
jurisdiction to be unenforceable, or void, the remainder of this Agreement and such provisions as
applied to other persons, places, and circumstances shall remain in full force and effect.

XII. AUTHORIZATION TO NOTIFY NEW EMPLOYER

I hereby authorize the Company to notify my new employer about my rights and
obligations under this Agreement after the termination of my engagement with the Company.

XIII. MUTUAL ARBITRATION AGREEMENT

I agree that in the event of any dispute or claim relating to or arising out of the terms of
this agreement or their interpretation, the Company and I agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted before a single neutral arbitrator from
AAA in the state in which I last reside while employed by Company, pursuant to the then current
employment arbitration rules (rules can be accessed at www.adr.com or through human
resources). The arbitrator shall permit adequate discovery. In addition, the arbitrator is
empowered to award all remedies otherwise available in a court of competent jurisdiction. Any
judgment rendered by the arbitrator may be entered by any court of competent jurisdiction. The
arbitrator shall issue an award in writing and state the essential findings and conclusions on
which the award is based. By executing this Agreement, the Company and I are both waiving
the right to a jury trial with respect to any such disputes. In California (and any other jurisdiction
in which it is required by law) Company shall bear the costs of the arbitrator, forum and filing
fees. In all other jurisdictions the Company and I shall split the costs of the arbitrator, forum and
filings fees equally. Each party shall bear its own respective attorneys’ fees and all other costs,
unless otherwise provided by law and awarded by the arbitrator. This arbitration agreement does
not include claims that, by law, may not be subject to mandatory arbitration. In addition, this
arbitration agreement does not prevent either party from seeking temporary injunctive relief, as
permitted by applicable state law, through either AAA or an appropriate court of competent
jurisdiction.

The Company and I agree that we each may bring claims against the other only in his, her
or its individual capacity and not as a Plaintiff or class member in any purported class or
representative proceeding. Further, unless both parties agree otherwise, the arbitrator may not
preside over any form of a representative or class proceeding. The Company and I agree that if
this class/representative action waiver is found to be unenforceable, then the entirety of this
Section XIII (Mutual Arbitration Agreement) shall be null and void.

XIV. ENTIRE AGREEMENT

This Agreement sets forth the entire agreement and understanding between the Company
and me relating to the subject matter herein and supersedes all prior discussions between us. I
understand and acknowledge that (i) no other representation or inducement has been made to me,

Rev. 1/22/13 Shareowner Initials VA
Case 2:20-cv-00039-BMM Document 1-2 Filed 08/13/20 Page 10 of 12

(ii) I have relied on my own judgment and investigation in accepting my engagement with the
Company, and (iii) I have not relied on any representation or inducement made by any officer,
employee or representative of the Company. No modification of or amendment to this
Agreement nor any waiver of any rights under this Agreement will be effective unless in a
writing signed by the President of the Company and me. I understand and agree that any
subsequent change or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

XV. EFFECTIVE DATE AND BINDING UPON SUCCESSORS

This Agreement shall be effective as of the first day of my engagement with the
Company and shall be binding upon me, my heirs, executors, and administrators and shall inure
to the benefit of the Company, its subsidiaries, successors and assigns.

XVI. GOVERNING LAW

This Agreement shall be interpreted and enforced in accordance with the laws of the state
in which I last reside while performing services for the Company, without regard to the conflict
of laws provisions of said state.

XVI. REMEDIES

I recognize that nothing in this Agreement is intended to limit any remedy of the
Company under the Uniform Trade Secrets Act. I recognize that my violation of this Agreement
could cause the Company irreparable harm, the amount of which may be extremely difficult to
estimate, making any remedy at law or in damages inadequate. Thus, I agree that the Company
shall have the right to apply to any court of competent jurisdiction for an order restraining any
breach or threatened breach of this Agreement and for any other it deems appropriate. This right
shall be in addition to any other remedy available to the Company.

In addition, where permitted by the law of the state governing this Agreement, my failure
to comply with any of the restrictions contained in Sections VI and VII of this Agreement for
any length of time (the “Non-Compliance Period”) shall extend the duration of the restrictions
contained in Sections VI and VII by the length of the Non-Compliance Period. For example,
should I breach the restrictions contained in Sections VI and/or VII for three (3) months
following my separation of employment, my non-competition obligations under Section VII will
not expire until fifteen (15) months after my separation of employment. This shall be in addition
to any other remedy available to the Company.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Rev. 1/22/13 Shareowner Initials VA
Case 2:20-cv-00039-BMM Document 1-2 Filed 08/13/20 Page 11 of 12

XVIII. APPLICATION OF THIS AGREEMENT

I agree that my obligation set forth in this Agreement, along with the Agreement’s
definitions of Proprietary Information shall be equally applicable to Proprietary Information
related to any work performed by me for the Company prior to the execution of this Agreement.

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND ITS
TERMS. I ACCEPT THE OBLIGATIONS WHICH IT IMPOSES UPON ME WITHOUT
RESERVATION. NO PROMISES OR REPRESENTATIONS HAVE BEEN MADE TO ME
TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY. I HAVE COMPLETELY NOTED ON EXHIBIT A TO
THIS AGREEMENT ANY PROPRIETARY INFORMATION THAT I DESIRE TO
EXCLUDE FROM THIS AGREEMENT.

Digitally Signed By: Vic R Arthun on 9/16/2015

 

 

 

9/16/2015

Date Signature
Vic R Arthin
Name (Please Print)

Rev. 1/22/13 Shareowner Initials VA
Case 2:20-cv-00039-BMM Document 1-2 Filed 08/13/20 Page 12 of 12

EXHIBIT A

1, The following is a complete list of all Inventions relevant to the subject matter of
my engagement with the Company that have been made, discovered, conceived, first
reduced to practice or developed by me or jointly with others prior to my engagement by
the Company that I desire to remove from the operation of the Proprietary Information

and Inventions Agreement:

v No Inventions.
See below: Any and all Inventions regarding:

Additional sheets attached.

2,
former employer:

I propose to bring to my engagement the following materials and documents of a

v No materials or documents

 

See below:

Sign f Digitally Signed By: Vic R Arthun on

Date:.9/16/2015
9/16/2015

Rev. 12/10/12 Shareowner Initials VA
